Exhibit 10.2

JOINDER, LIMITED CONSENT, AND FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

THIS JOINDER, LIMITED CONSENT, AND FIRST AMENDMENT TO SECOND AMENDED AND
RESTATED CREDIT AND SECURITY AGREEMENT (this “Amendment”), dated July 14, 2017,
is made and entered into by and among IES HOLDINGS, INC., a Delaware
corporation, on behalf of itself and each other Borrower and Guarantor (the
“Administrative Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”).

RECITALS

A.    WHEREAS, Borrowers, Guarantors and Lender have entered into that certain
Second Amended and Restated Credit and Security Agreement dated as of April 10,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.

B.    WHEREAS, IES Commercial, Inc. (“Buyer”) desires to enter into that certain
Membership Interest Purchase Agreement attached hereto as Exhibit A (the
“Purchase Agreement” dated on or about July 14, 2017, by and among Buyer, NEXT
Electric, LLC a Wisconsin limited liability company (“NEXT”), and OwnersEdge,
Inc., a Wisconsin corporation (“Seller”), whereby the Seller will sell and
transfer 80% of the Stock of NEXT to Buyer (the “Acquisition”) in violation of
Section 7.11 of the Credit Agreement which, in absence the effect of this
Amendment, would be an Event of Default under Section 9.2(a) of the Credit
Agreement.

C.    WHEREAS, Administrative Borrower has informed Lender that as part of the
Acquisition, NEXT will make bridge loans, evidenced by promissory notes, to
Michael R. LeMaster, Jeff Ritchie, Tony A. Bierman, Kevin Racziewicz, and
Christopher J. Surges (each a “Bridge Loan”) in violation of Section 7.11 of the
Credit Agreement, and, with respect to the Bridge Loan made to Christopher J.
Surges, in violation of Sections 7.11 and 7.12 of the Credit Agreement which, in
the absence of the effect of this Amendment, would be an Event of Default under
Section 9.2(a) of the Credit Agreement.

D.    WHEREAS, Administrative Borrower has informed Lender of the existence of
Surety Bonds from Travelers Casualty and Surety Company of America (the “Surety
Bonds”), in violation of Section 7.18 of the Credit Agreement which, in the
absence of the effect of this Amendment, would be an Event of Default under
Section 9.2(a) of the Credit Agreement.

E.    WHEREAS, Administrative Borrower, on behalf of itself and each other
Borrower and Guarantor, has requested that Lender (i) consent to the
Acquisition, Bridge Loans, and Surety Bonds, (ii) join NEXT as a Borrower to the
Credit Agreement, and (iii) amend certain provisions in the Credit Agreement as
set forth herein.



--------------------------------------------------------------------------------

F.    WHEREAS, Lender has agreed to (i) consent to the Acquisition, (ii) join
NEXT as a Borrower to the Credit Agreement, and (iii) amend the Credit Agreement
in connection with the consummation of the Acquisition on the terms and
conditions as set forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound agree as follows:

ARTICLE I

AMENDMENT

Effective as of the Effective Date (as defined below), the Credit Agreement is
hereby amended and supplemented as follows:

1.01    Amendment to Section 7.12. Section 7.12 of the Credit Agreement is
hereby amended by (a) deleting the reference to “and” at the end of clause (d),
(b) inserting a reference to “; and” at the end of clause (e), and (c) inserting
new clause (f) as follows:

“(f)    so long as no Default or Event of Default has occurred and is
continuing, IES Commercial may make additional capital contributions to NEXT in
an aggregate amount not to exceed $750,000.”

1.02    Amendment to Schedule 1.1.

(a)    Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following defined terms in the appropriate alphabetical order:

“IES Commercial” means IES Commercial, Inc., a Delaware corporation.

“NEXT” means NEXT Electric, LLC, a Wisconsin limited liability company.

“First Amendment Effective Date” means July 14, 2017.

(b)    Schedule 1.1 of the Credit Agreement is hereby amended by amending the
definition of “Change of Control” by (a) replacing each reference to “eight
percent” therein with a reference to “eighty percent”, (b) replacing the
reference to “and” at the end of clause (d) with “,”, (c) replacing the
reference to “.” at the end of clause (e) with “and”, and (d) inserting new
clause (f) as follows:

“(f) IES Commercial or another Loan Party (subject to execution of a Pledged
Interests Addendum pursuant to Section 6.12(h)(iii)) ceases to own eighty
percent (80%) (or such greater amount that IES Commercial or another Loan Party
may own from time to time following the Closing Date) of the membership
interests of NEXT.”

 

-2-



--------------------------------------------------------------------------------

(c)    The defined term “Permitted Investments” in Schedule 1.1 of the Credit
Agreement is hereby amended by (i) inserting “and” at the end of clause
(i) thereof and (ii) inserting new clause (j) therein to read as follows:

“(j)    Investments (subject to the limitations in Section 7.12(f)) by IES
Commercial or another Loan Party consisting of eighty percent (80%) of the
membership interests of NEXT, or such greater amount owned by IES Commercial or
another Loan Party from time to time in NEXT (provided, that IES Commercial or
another Loan Party shall deliver an updated Pledged Interest Addendum pursuant
to Section 5.26(d) of Exhibit D for any additional interest held in NEXT
following the First Amendment Effective Date).”

(d)    The defined term “Restricted Junior Payment” in Schedule 1.1 of the
Credit Agreement is hereby amended and restated as follows:

“Restricted Junior Payment” means (a) any declaration or payment of any dividend
or the making of any other payment or distribution on account of Stock issued by
any Loan Party (including any payment in connection with any merger or
consolidation involving any Loan Party) or to the direct or indirect holders of
Stock issued by any Loan Party in their capacity as such (other than dividends
or distributions payable in Stock (other than Prohibited Preferred Stock) issued
by any Loan Party), or (b) any purchase, redemption, or other acquisition or
retirement for value (including in connection with any merger or consolidation
involving any Loan Party) of any Stock issued by any Loan Party; provided so
long as no Default or Event of Default exists or would result therefrom,
(i) repurchases of Stock issued by Parent solely to satisfy federal income tax
withholding obligations of employees with respect to stock-based compensation
issued to them in accordance with applicable compensation plans shall not be
deemed a Restricted Junior Payment so long as such repurchases are made in the
ordinary course of business and in an aggregate amount not to exceed $1,500,000
in any fiscal year of Borrowers, (ii) Parent may repurchase Stock issued by
Parent for an aggregate purchase price not to exceed $7,500,000, in the
aggregate, on or before January 31, 2019 with respect to any vesting of
performance based phantom stock units granted by Parent on October 2, 2015 and
June 6, 2016, (iii) NEXT may make distributions of excess cash to the direct or
indirect holders of Stock issued by NEXT and (iv) NEXT may make distributions to
certain equity owners thereof with respect to an exercise of any such equity
owner’s put rights pursuant to Section 10.3 of that certain Operating Agreement
of NEXT Electric LLC dated as of July 14, 2017, among NEXT and the equity owners
of NEXT as in effect as of such date.”

ARTICLE II

CONSENT AND JOINDER

2.01    Consent to the Acquisition. Subject to the terms and conditions set
forth below, Lender hereby (a) consents to Buyer consummating the Acquisition
pursuant to the terms of the Purchase Agreement, (b) consents to NEXT making the
Bridge Loans, (c) consents to the Surety

 

-3-



--------------------------------------------------------------------------------

Bonds, and (d) agrees that no Default or Event of Default shall have occurred or
be deemed to have occurred under the Credit Agreement or any of the Loan
Documents solely as a result of Acquisition consummated pursuant to the Purchase
Agreement.

2.02    Consent to Joinder. Administrative Borrower, on behalf of itself and
each other Borrower and Guarantor, and Lender consents to the joinder of NEXT to
the Credit Agreement and all of the other Loan Documents, as more fully
described below.

2.03    Joinder to the Credit Agreement and Loan Documents. Immediately
following the consummation of the Acquisition, NEXT shall join in, assume,
adopt, become a co-borrowers and a co-obligors and become jointly and severally
liable with respect to all Obligations (irrespective of when such Obligations
first arose) under the Credit Agreement and all of the other Loan Documents.
Without limiting the foregoing, NEXT hereby (a) agrees to all of the terms and
conditions contained in the Credit Agreement and the other Loan Documents with
the same legal effect as if it was an original signatory thereto, (b) affirms
all of the representations and warranties of the Borrowers and all of the
covenants, each as set forth in the Credit Agreement, (c) grants to Lender a
continuing general lien upon, and security interest in, all of the Collateral in
which NEXT has rights as security for the Obligations as though it were an
original signatory party to the Credit Agreement, and NEXT authorizes Lender to
file UCC financing statements to evidence the same, which financing statements
may identify the Collateral as “all assets” or “all personal property” or words
of like import, and (d) promises to pay all Obligations in full when due in
accordance with the Credit Agreement and the other Loan Documents. Further, NEXT
agrees that the Obligations are performable in accordance with their terms,
without setoff, defense, counter-claim or claims in recoupment. For the
avoidance of doubt, each Administrative Borrower, on behalf of itself and each
other Borrower and Guarantor, NEXT, and Lender acknowledge and agree that this
Section 2.03 shall be deemed effective immediately upon the consummation of the
Acquisition.

ARTICLE III

NO WAIVER

3.01    No Waiver. This Amendment is a limited consent and other than as set
forth above in Articles I and II hereof, nothing contained in this Amendment
shall be construed as an amendment of, consent to, or waiver by, Lender of any
covenant or provision of the Credit Agreement, the other Loan Documents, this
Amendment, or of any other contract or instrument between any Loan Party and
Lender, and the failure of Lender at any time or times hereafter to require
strict performance by the Loan Parties of any provision thereof shall not waive,
affect or diminish any right of Lender to thereafter demand strict compliance
therewith. Lender hereby reserves all rights granted under the Credit Agreement,
the other Loan Documents, this Amendment and any other contract or instrument
between any Loan Party and Lender.

ARTICLE IV

CONDITIONS PRECEDENT

4.01    Conditions to Effectiveness. This Amendment shall become effective only
upon the satisfaction in full, in a manner satisfactory to Lender, of the
following conditions precedent (the first date upon which all such conditions
have been satisfied being herein called the “Effective Date”):

 

-4-



--------------------------------------------------------------------------------

(a)    Lender shall have received the following documents or items, each in form
and substance satisfactory to Lender and its legal counsel (unless such
conditions are waived by Lender in its sole discretion):

(i)    a Pledged Interest Addendum duly executed by Buyer, together with the
certificates representing the Pledged Interests for NEXT (if any) and such other
items required pursuant to Section 5.26(d) of Exhibit D to the Credit Agreement;

(ii)    a Joinder to the Intercompany Subordination Agreement executed by NEXT;

(iii)    an Intercreditor Agreement with Travelers Casualty and Surety Company
of America;

(iv)    an Information Certificate Supplement;

(v)    a Collateral Assignment of Purchase Agreement;

(vi)    updated certificates of insurance, reflecting the addition of NEXT and
its location(s), with respect to (i) property and casualty and business
interruption insurance policies, showing Lender as certificate holder and loss
payee, with lender’s loss payable clause in favor of Lender, and (ii) liability
and other third party policies, showing Lender as certificate holder and
additional insured party (each in form and substance satisfactory to Lender);

(vii)    a certificate from the appropriate manager or officer of NEXT, Buyer,
and Administrative Borrower (i) attesting to the resolutions of NEXT’s, Buyer’s,
and Administrative Borrower’s Member authorizing its execution, delivery, and
performance of this Amendment and the other Loan Documents to which Buyer or
Administrative Borrower are a party, (ii) authorizing specific officers of NEXT,
Buyer, and Administrative Borrower to execute the same, (iii) attesting to the
incumbency and signatures of such specific officers of NEXT, Buyer, and
Administrative Borrower, (iv) representing and warranting that NEXT’s, Buyer’s,
and Administrative Borrower’ s Governing Documents attached thereto are true,
correct and complete as of the date thereof, and (v) attesting to a certificate
of status with respect to NEXT, Buyer, and Administrative Borrower, dated within
10 days of the date hereof, such certificates to be issued by the appropriate
officer of the jurisdiction of organization of Buyer and Administrative
Borrower, which certificates shall indicate that Buyer and Administrative
Borrower are in good standing in such jurisdiction;

(viii)    an amended copy of NEXT’s limited liability company agreement in form
and substance satisfactory to Lender;

(ix)    a fully executed copy of the Purchase Agreement, including all
amendments thereto, and all other requested agreements or documents in
connection therewith, certified by an officer of Administrative Borrower as
true, correct and complete;

 

-5-



--------------------------------------------------------------------------------

(x)    fully executed copies of each of the bridge loan promissory notes to
certain management employees;

(xi)    payoff letters or payoff statements for NEXT’s secured Indebtedness
evidenced by the UCC-1 Financing Statements listed on Exhibit B to the Closing
Checklist attached hereto as Exhibit B; and

(xii)    all other documents Lender may reasonably request with respect to any
matter relevant to this Amendment or the transactions contemplated hereby,
including, without limitation, a legal opinion of Administrative Borrower’s
counsel, and Borrowers shall have paid Lender, or made arrangements satisfactory
to Lender to pay, all Lender Expenses incurred prior to or in connection with
the preparation of this Amendment.

(b)    After giving effect to this Amendment, the representations and warranties
made by each Loan Party contained herein and in the Credit Agreement, as amended
hereby, and the other Loan Documents, shall be true and correct in all material
respects as of the date hereof, as if those representations and warranties were
made for the first time on such date.

(c)    After giving effect to this Amendment, each Loan Party is in compliance
with all applicable covenants and agreements contained in the Credit Agreement
and the other Loan Documents.

(d)    No Default or Event of Default shall exist under any of the Loan
Documents (as amended hereby), and no Default or Event of Default will result
under any of the Loan Documents from the execution, delivery or performance of
this Amendment.

(e)    All corporate and other proceedings, and all documents instruments and
other legal matters in connection with the transactions contemplated by this
Amendment shall be satisfactory in form and substance to Lender and its counsel.

(f)    Lender shall have received final credit approval for the Credit Facility
and the transactions described in this Amendment.

ARTICLE V

RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

5.01    Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. Administrative Borrower, on behalf of
itself and each other Loan Party, hereby agrees that all liens and security
interest securing payment of the Obligations under the Credit Agreement are
hereby collectively renewed, ratified and brought forward as security for the
payment and performance of the

 

-6-



--------------------------------------------------------------------------------

Obligations. Administrative Borrower, on behalf of itself and each other Loan
Party, and Lender agree that the Credit Agreement and the other Loan Documents,
as amended hereby, shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms.

5.02    Representations and Warranties. Administrative Borrower, on behalf of
itself and each other Loan Party, hereby represents and warrants, jointly and
severally, to Lender as of the date hereof as follows: (a) it is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization; (b) the execution, delivery and performance by it of this
Amendment, the Credit Agreement and all other Loan Documents executed and/or
delivered in connection herewith are within its powers, have been duly
authorized, and do not contravene (i) its Governing Documents or (ii) any
applicable law; (c) no consent, license, permit, approval or authorization of,
or registration, filing or declaration with any governmental body or other
Person, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment, the Credit Agreement or any of the
other Loan Documents executed and/or delivered in connection herewith by or
against it, except for those consents, approvals or authorizations which
(i) will have been duly obtained, made or compiled prior to the Effective Date
and which are in full force and effect or (ii) the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change; (d) this Amendment, the Credit Agreement and all other Loan
Documents executed and/or delivered in connection herewith have been duly
executed and delivered by it; (e) this Amendment, the Credit Agreement and all
other Loan Documents executed and/or delivered in connection herewith constitute
its legal, valid and binding obligation enforceable against it in accordance
with their terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;
(f) no Default or Event of Default exists, has occurred and is continuing or
would result by the execution, delivery or performance of this Amendment;
(g) each Loan Party is in compliance with all applicable covenants and
agreements contained in the Credit Agreement and the other Loan Documents, as
amended hereby; and (h) the representations and warranties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made on and as of each
such date, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and complete on and as of such earlier
date).

ARTICLE VI

POST-CLOSING COVENANTS

6.01    General. The Borrowers covenant and agree to fulfill the obligations set
forth on Exhibit C. The failure to have taken such actions or deliver such
agreements shall not constitute a Default or an Event of Default or a breach of
any representation and warranty until the date specified on Exhibit C (as such
date may be extended as provided therein); provided that failure to have taken
such action or make such required delivery by the date specified in Exhibit C
shall be an immediate Event of Default.

 

-7-



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS PROVISIONS

7.01    Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the other Loan Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Lender shall affect the representations and
warranties or the right of Lender to rely upon them.

7.02    Reference to Credit Agreement. Each of the Credit Agreement and the
other Loan Documents, and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement, as amended hereby, are hereby amended so
that any reference in the Credit Agreement and such other Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement as amended
hereby.

7.03    Expenses of Lender. The Borrowers agree to pay on demand all reasonable
costs and expenses incurred by Lender in connection with any and all amendments,
modifications, and supplements to the other Loan Documents, including, without
limitation, the reasonable costs and fees of Lender’s legal counsel, and all
costs and expenses incurred by Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
other Loan Documents, including, without, limitation, the costs and fees of
Lender’s legal counsel.

7.04    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

7.05    Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and each Loan Party and their respective successors and
assigns, except that no Loan Party may assign or transfer any of its respective
rights or obligations hereunder without the prior written consent of Lender.

7.06    Counterparts. This Amendment may be executed in one or more counterparts
(including by electronic .pdf), each of which when so executed shall be deemed
to be an original, but all of which when taken together shall constitute one and
the same instrument.

7.07    Effect of Waiver. No consent or waiver, express or implied, by Lender to
or for any breach of or deviation from any covenant or condition by any Loan
Party shall be deemed a consent to or waiver of any other breach of the same or
any other covenant, condition or duty.

7.08    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

7.09    Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.

 

-8-



--------------------------------------------------------------------------------

7.10    Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS MODIFIED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS MODIFIED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AGREEMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWERS
AND LENDER.

7.11    Release. ADMINISTRATIVE BORROWER, ON BEHALF OF ITSELF AND EACH LOAN
PARTY, HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS
COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED
TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY ANY LOANS OR
EXTENSIONS OF CREDIT FROM LENDER TO THE BORROWERS UNDER THE CREDIT AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR
NATURE FROM LENDER. ADMINISTRATIVE BORROWER, ON BEHALF OF ITSELF AND EACH LOAN
PARTY, HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES LENDER,
ITS PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH ANY LOAN PARTY MAY NOW OR HEREAFTER HAVE AGAINST LENDER, ITS
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY LOANS OR EXTENSIONS OF
CREDIT FROM LENDER TO THE BORROWERS UNDER THE CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

7.12    Consent of Guarantors. The Administrative Borrower, on behalf of each
Guarantor, hereby (a) consents to the transactions contemplated by this
Amendment, including the Acquisition; and (b) agrees that the Credit Agreement
and the other Loan Documents (as amended, restated, supplemented or otherwise
modified from time to time) are and shall remain in full force and effect.
Although each Guarantor has been informed of the matters set forth

 

-9-



--------------------------------------------------------------------------------

herein and Administrative Borrower, on behalf of the Guarantors, has
acknowledged and agreed to same, it understands that the Lender has no
obligation to inform it of such matters in the future or to seek its
acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty. Administrative Borrower, on behalf of each Guarantor,
acknowledges that its Guaranty is in full force and effect and ratifies the
same, acknowledges that the undersigned has no defense, counterclaim, set-off or
any other claim to diminish the undersigned’s liability under such documents,
that the undersigned’s consent is not required to the effectiveness of the
Credit Agreement and that no consent by it is required for the effectiveness of
any future amendment, modification, forbearance or other action with respect to
the Collateral, the Advances, the Credit Agreement or any of the other Loan
Documents.

7.13    Schedules to the Credit Agreement. The Administrative Borrower, on
behalf of each Borrower and each Guarantor, hereby acknowledges that Schedules
A-1 (Collection Account), A-2 (Authorized Person), D-1 (Designated Account), P-1
(Permitted Investments), and P-2 (Permitted Liens) that were delivered in
connection with the Closing that certain Credit Agreement dated as of August 9,
2012, by and among Lender, Administrative Borrower (f/k/a Integrated Electrical
Services, Inc., a Delaware corporation), the other Borrowers from time to time
party thereto, and the other Guarantors from time to time party thereto are
still in effect as of the date hereof.

[Remainder of page intentionally left blank]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first above written.

 

ADMINISTRATIVE BORROWER:

IES HOLDINGS, INC. By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   Senior Vice President, CFO & Treasurer
NEXT:

NEXT ELECTRIC, LLC By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   Vice President & Treasurer



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Howard I. Handman

Name:   Howard I. Handman Title:   Authorized Signatory



--------------------------------------------------------------------------------

Exhibit A

Purchase Agreement



--------------------------------------------------------------------------------

Exhibit B

Checklist



--------------------------------------------------------------------------------

Exhibit C

Post-Closing Obligations

 

1. Within 30 days following the date hereof (or such later date as Lender may
agree in its sole discretion), Administrative Borrower shall deliver to Lender
updates, if such updates are necessary, to Schedule A-1, Schedule A-2, and
Schedule D-1 to the Credit Agreement, in form and substance satisfactory to
Lender.

 

2. Within 30 days following the date hereof (or such later date as Lender may
agree in its sole discretion), Administrative Borrower shall deliver to Lender a
fully executed deposit account control agreement, in form and substance
satisfactory to Lender, for NEXT’s Deposit Accounts at First Business Bank –
Milwaukee.

 

3. Within 30 days following the date hereof (or such later date as Lender may
agree in its sole discretion), Administrative Borrower shall deliver to Lender
replacement Exhibit A and Exhibit B, in form and substance satisfactory to
Lender, to that certain Patent and Trademark Security Agreement dated as of
August 9, 2012 (as may be amended, restated, supplemented, or otherwise modified
from time to time), by and among IES Residential, Inc., a Delaware corporation,
the other Borrowers and Guarantors from time to time party thereto in favor of
Lender.

 

4. Within 30 days following the date hereof (or such later date as Lender may
agree in its sole discretion), Administrative Borrower shall deliver to Lender
(a) a good standing certificate or similar certificate of status issued by the
Secretary of State of Wisconsin evidencing that NEXT is qualified to business
and in good standing in the State of Wisconsin, and (b) the Articles of
Organization of NEXT certified by the Secretary of State of Wisconsin.

 

5. Within 180 days following the date hereof (or such later date as Lender may
agree in its sole discretion), Administrative Borrower shall deliver to Lender
evidence, in form and substance satisfactory to Lender, that NEXT’s Deposit
Accounts at First Business Bank – Milwaukee have been transferred to Wells Fargo
Bank, National Association or one of its affiliates.